      Case 1:20-cv-00767-RP Document 37 Filed 08/20/21 Page 1 of 18




                    UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

 DR. THOMAS HUBBARD, PhD,

       Plaintiff,

 v.                                                       Case No. 1:20-cv-767

 SARAH ALLEN BLAKEMORE and
 JOHN DOES 1-10,

       Defendants.



          PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT
          SARAH ALLEN BLAKEMORE’S MOTION FOR SANCTIONS

       COMES NOW Dr. Thomas Hubbard, PhD (“Dr. Hubbard” or “Plaintiff”) and files

his Response in Opposition (“Response”) to Defendant Sarah Allen Blakemore’s

(“Blakemore” or “Defendant”) Motion for Sanctions (“Sanctions Motion”, [Doc. 36]) and

would respectfully show as follows:

              I.      INTRODUCTION AND FACTUAL BACKGROUND

       Just after this case began—on the Sunday of Labor Day weekend 2020—Plaintiff’s

counsel, Mr. Sibley (“Sibley”), made an offer to Blakemore’s counsel (Ex. A-1) to try and

avert unnecessary stress to a young woman who had clearly made an error in judgment.

His client, Dr. Hubbard, wanted to find out the identities of who else was involved in

creating and distributing the defamatory Flyer (Ex. A-2), the Johns Does, which he

believed would lead to the discovery of who was responsible for committing the violent

attack at and near his home and terroristic threats that ultimately force him to leave Austin,
       Case 1:20-cv-00767-RP Document 37 Filed 08/20/21 Page 2 of 18




Texas for the State of California. Examples of the violent mob’s handiwork—that of the

“Popular Women’s Movement” (“PWM”)—are easily accessible on the Internet:1




        Dr. Hubbard—at that time—did not believe that Blakemore, who came from a

notoriously right-wing, but otherwise respectable family, would have been in any way

involved with the radical left-wing mob who committed the actual attack. As alleged in

his Original Complaint, however, Dr. Hubbard believed that that the libelous Flyer that

Blakemore and the John Does had disseminated had “instigated” and “initiated” the

subsequent violent attack through the libelous falsehoods. Doc. 1 at ¶ 6.



        1
              See https://incendiarynewscom.wordpress.com/2019/12/19/austin-insiders-report-ut-sexual-
misconduct-meeting-focused-on-repressing-activists/. The website publicizing the PWM’s attack on Dr.
Hubbard’s home, Incendiary News, has posted videos of their group marching with the flag of the former
Soviet Union, along with large posters of brutal dictators and mass murderers Joseph Stalin and Mao Zedong.
See https://incendiarynewscom.wordpress.com.



RESPONSE TO MOTION FOR SANCTIONS                                                                         2
       Case 1:20-cv-00767-RP Document 37 Filed 08/20/21 Page 3 of 18




        Rather than agree to disclose information that might lead to the discovery of the

identities of the violent mob and, in turn, potentially have Blakemore dismissed from the

case, Blakemore’s Houston counsel Leonard Meyer (“Meyer”) instead responded to the

offer with a bizarre parochial reprimand for sending an email on a Sunday. Meyer scolded

Sibley and pretended to be disturbed from prayer and supplication on the “Sabbath”.2 See

Ex. A-1. Meyer also informed Sibley that he and his firm—in reverence of the common

man—would also be deep in observance of Labor Day, which, along with the “Sabbath”,

they took very “seriously”. See id. These “serious” observances would delay Meyer in

responding to the offer, which would have potentially worked to resolve claims against

Blakemore with minimal litigation. See id.

        Although taken aback by Meyer’s pharisaical response and disregard for Jesus’s

admonition to “do good on the Sabbath” (Luke 6:9) by attempting to give Blakemore an

easy way out of her lapse in judgment, Sibley did not further respond and expected further

word from Meyer after his religious observances. However, the next communication from

Blakemore was her Motion for Summary Judgment (“MSJ”, Doc. 8), which was filed only

three days after Meyer’s “Sabbath” epistle. The MSJ moved only for summary judgment

on the specious argument that the Flyer—that accused Dr. Hubbard of advocating for the

violent rape of children—was entirely opinion. See id. Not only was this an odd basis for

summary judgment since the argument could have been more expeditiously raised in a

FRCP 12(b)(6) motion to dismiss, but it also amateurishly relied on overruled case law




        2
           Meyer’s piety apparently allows for the checking of electronic devices on his mistaken observance
of the “Sabbath”. The Sabbath, or Shabbat in Hebrew, is actually on Saturday, not Sunday. See, e.g.,
https://en.wikipedia.org/wiki/Sabbath.



RESPONSE TO MOTION FOR SANCTIONS                                                                          3
       Case 1:20-cv-00767-RP Document 37 Filed 08/20/21 Page 4 of 18




from the D.C. Circuit instead of seminal Supreme Court controlling authority. See Doc. 9

at p. 7, n.14.

        Despite these oddities and gaffes, however, Plaintiff and his counsel still did not

have any reason to alter their belief that not only was Blakemore not involved with the

violent individuals who attacked Dr. Hubbard’s home, but that—based on representations

by her and her counsel3 through pleadings filed with the Court—was not aware of who was

responsible. For example, Blakemore represented multiple times in pleadings signed by

her attorneys that she had no knowledge of the identities of the John Does. See Doc. 4 at

¶ 5; Doc. 15 at ¶ 6. Blakemore also said she had no “contact” with the individuals who

attacked Dr. Hubbard’s house. See id. at ¶ 20.

        But when the truth came out, it was shocking – even by standards observed by

political operatives. Blakemore and her counsel were lying. They purposefully obstructed

and delayed disclosure of the truth about who was involved in the creation and

dissemination of the Flyer to let the statute of limitations pass. They clearly did so to

conceal the fact that Blakemore’s father and right-wing politico, Allen Blakemore,

was involved in reviewing the Flyer before its distribution.4 This explained why Meyer



        3
            The statements herein regarding Blakemore’s counsel are not directed at Mr. Ross Pringle,
Blakemore’s local counsel, who was engaged to defend Blakemore’s defamation claims by Blakemore’s
renter’s insurance. Ex. A-3 at 112:2-7. Mr. Pringle was professional and ethical during his representation
and, unfortunately, was forced to work with the personal Houston attorneys of Blakemore’s father, whose
questionable conduct in this case was clearly driven by Texas GOP political cronyism. Compare
https://www.ethics.state.tx.us/about/commissioners/slovacek.php (Joseph Slovacek (“Slovacek”) was
appointed—ironically—to the Texas Ethics Commission by Lt. Gov. Dan Patrick (“Patrick”) with Ex. A-3
at 227:20-228:16 (name dropping Patrick and suggesting she could use her family’s influence with him to
remove former President Fenves) and https://harpers.org/archive/2017/03/texas-is-the-future/5/ (referring to
Allen Blakemore as “Darth Vader” of GOP Texas politics and Patrick’s “favorite” political consultant).
Unsurprisingly, Mr. Pringle did not sign off on Blakemore’s frivolous Sanctions Motion, which even raises
the question of whether the Sanctions Motion is even procedurally appropriate given that Meyer and
Slovacek, the signatories, are only admitted to the W.D. Texas pro hac vice.
        4
            Ex. A-3 at 94:5-25.



RESPONSE TO MOTION FOR SANCTIONS                                                                          4
       Case 1:20-cv-00767-RP Document 37 Filed 08/20/21 Page 5 of 18




wanted to indefinitely delay conducting discovery in the case5 and try and quickly move

for summary judgment while pretending to be oblivious to the identities of others

involved.6 In addition, despite claims to the contrary, Blakemore and her family knew

exactly who was responsible for that attack on Dr. Hubbard’s home. In fact, it was

Blakemore who introduced the violent PWM to Blakemore’s libelous claims against Dr.

Hubbard and, but for Blakemore, there is no evidence they would have ever even known

of Dr. Hubbard’s existence.7

         These facts only came entirely to light in Blakemore’s May 28, 2021 deposition.8

The deposition was a complete and total disaster for Blakemore, where she was caught

lying repeatedly. For example, Blakemore—clearly coached beforehand to give canned

testimony by her father’s lawyers—opened the deposition by swearing that she did not

believe Dr. Hubbard was a pedophile and never referred to him as a pedophile.9 But

Blakemore and the Houston attorneys failed to review her own communications, which

unequivocally demonstrate that Blakemore did, in fact, believe Dr. Hubbard was a




         5
           See Ex. A-1. At the beginning of the email chain, in response to Mr. Pringle and Mr. Sibley’s
proposal to hold a Rule 26(f) conference in August, Meyer objects and instead wants to indefinitely delay the
Rule 26(f) conference, which triggers the start of discovery.
         6
           See Ex. A-3 at 236:23-241:6. Blakemore knew that the John Does had to be either the “Students
for Safety” members or those who attacked Dr. Hubbard’s home, but nevertheless, in concert with her
counsel, lied and pretended to be ignorant of their identities.
         7
           Ex. A-3 at 245:17-248:4; 186:15-187:8; 224:2-224:17. Blakemore believed the PWM responsible
for the attack on Dr. Hubbard’s home immediately after learning about it in December 2019 by texting
“PWM” in response to a friend’s text regarding the attack on Dr. Hubbard.
         8
             Ex. A-3.
         9
             See, e.g., Ex. A-3 at 11:24-13:25l 14:7-17; 182:22-183:17.



RESPONSE TO MOTION FOR SANCTIONS                                                                           5
       Case 1:20-cv-00767-RP Document 37 Filed 08/20/21 Page 6 of 18




pedophile and referred to him as such.10 After being caught in her lies, Blakemore

apologized to Dr. Hubbard on the record in the deposition for her despicable conduct.11

         Just after Blakemore’s disastrous deposition, on June 2, 2021, Dr. Hubbard and his

employment law counsel Sherrard “Butch” Hayes (“Mr. Hayes”) conducted a mediation

with the University of Texas at Austin (“UT”), against which Dr. Hubbard had filed an

EEOC charge alleging, among other things, discrimination for his sexual orientation.12

Importantly, the charge also contained allegations that UT had helped to foster a hostile

environment against Dr. Hubbard, which included a member of Blakemore’s “Students for

Safety” group that disseminated the Flyer, Hollie Green (“Green”), and also a member of

the UT Classics Department, Zoe Elise Thomas (“Thomas”), both of whom Dr. Hubbard

had also brought suit against.13

         The situation was dire for UT. Blakemore’s deposition disclosed that Blakemore—

using her family’s connections—had met with UT Vice President of Legal Affairs Jim

Davis (“Davis”) the morning after distributing the libelous Flyer, given him a copy of the

Flyer, and in turn discussed it that same day with former UT President Gregory Fenves

(“Fenves”).14 Fenves assured Blakemore “not to worry” about Dr. Hubbard’s libel suit.15



          10
             See, e.g., Ex. A-3 at 209:25-211:2. Blakemore is exposed multiple times in the deposition with
her own documents referring to Dr. Hubbard as pedophile in the same time frame as the publication of the
Flyer after initially testifying in the deposition that it was never her opinion that Dr. Hubbard was a pedophile.
Blakemore and her father also clearly intended the libelous Flyer to create that impression in the minds of
the readers, which ultimately resulted in violent mob and the signage they bore declaring Dr. Hubbard as a
“PEDOPHILE”. See photos supra.
         11
              Ex. A-3 at 209:25-211:2.
         12
              Ex. A-4.
         13
              Ex. A-4 at p. 10.
         14
            Ex. A-3 at 220:6-222:2. Blakemore used one of her father’s associates to gain access to Davis.
Id. at 130:13-131:3.
         15
              Ex. A-3 at 229:8-230:8.



RESPONSE TO MOTION FOR SANCTIONS                                                                                6
     Case 1:20-cv-00767-RP Document 37 Filed 08/20/21 Page 7 of 18




Davis was aware of Blakemore’s involvement with the PWM group that attacked Dr.

Hubbard’s house.16 In fact, Blakemore turned “informant” on PWM and tipped off Davis

that PWM was planning to storm a luncheon that Fenves was holding for students at UT.17

Although Dr. Hubbard cannot disclose the details of discussion at the UT mediation due to

mediation privilege, what he can disclose is that, prior to the mediation, UT and Dr.

Hubbard never once discussed resolving Dr. Hubbard’s libel claims (including those

brought against Blakemore) as part of any settlement with UT and had received no

offer of settlement.18 As is evidenced by the Settlement Agreement, Dr. Hubbard agreed

to resolve his claims against UT and his libel claims for the sum of $700,000.00, an offer

he received just two (2) business days after the bombshell revelations from

Blakemore’s deposition debacle.

       In the end, it was the Ninth Commandment—not bearing false witness (Exodus

20:16)—that spelled doom for Blakemore’s defense, and which served as the impetus for

UT to engage in damage control that would bring about global resolution. Blakemore and

her counsel lied and were caught. The fact that UT brass were granting Blakemore special

privileges and appearing to give a tacit endorsement of her libel made Blakemore’s

problem UT’s problem.

       To its great credit, however, UT ultimately did the right thing, took ownership of

its responsibilities to Dr. Hubbard, and even went so far as to “buy peace” for the parties

who were caught up in Blakemore’s attention-seeking libelous crusade against Dr.

Hubbard. However, Green and Thomas have quietly resolved their differences with Dr.


       16
            Ex. A-3 at 253:23-254:20; 256:5-16.
       17
            Id.
       18
            Ex. B.



RESPONSE TO MOTION FOR SANCTIONS                                                         7
      Case 1:20-cv-00767-RP Document 37 Filed 08/20/21 Page 8 of 18




Hubbard and are moving on with their lives. Blakemore and her family, however, are

unable to accept the fact that Dr. Hubbard was compensated (in part because of the damages

she caused) and have rejected the peace that UT bought for her, instead instructing Allen

Blakemore’s Houston attorneys to file a frivolous Motion for Sanctions under a ridiculous

theory that Dr. Hubbard has been lying in wait for 11 years to file litigation against a student

to leverage a buyout from UT. In what has become an all-too-familiar pattern among

certain political types, the Blakemore family still refuses to accept any culpability for their

libel and their lies.

                         II.     ARGUMENT AND AUTHORITIES

        Blakemore’s Motion purports to seek sanctions under both the Court’s “inherent

power” and pursuant to 28 U.S.C. § 1927. Doc. 36 at ¶ 1. For the reasons discussed below,

these arguments are completely groundless and should be sanctioned because they were

only raised and invented after Blakemore learned of Dr. Hubbard’s settlement with UT and

only after Dr. Hubbard sought dismissal of this case pursuant to the Settlement Agreement

with UT. Prior to this, Blakemore’s counsel never made a peep about any supposed

“sanctionable” or “vexatious” litigation. Ex. A at ¶ 7. In fact, despite having the

information Blakemore relies on in her Sanctions Motion, Blakemore previously offered

to resolve the case for a payment of $25,000.00 to Dr. Hubbard and each side bearing their

own fees. Ex. A at ¶ 8; Ex. A-6. Blakemore had to invent frivolous grounds to recover

the attorneys’ fees paid to the Houston lawyers (her father’s lawyers) for filing the botched

MSJ when the insurance company would not pay. Ex. A at ¶ 7; Ex. A-5.

        Moreover, further evidence of the frivolity of the Sanctions Motion lies in the fact

that it is nearly identical to the Rule 11 Sanctions Motion that Blakemore served on Dr.




RESPONSE TO MOTION FOR SANCTIONS                                                              8
      Case 1:20-cv-00767-RP Document 37 Filed 08/20/21 Page 9 of 18




Hubbard on July 28, 2021 (compare Ex. A-7 with Sanctions Motion), but which was

torpedoed by the Court’s Order properly recognizing that Rule 11 was moot given that any

pleadings complained of were necessarily being dismissed (Doc. 34). That Order also

recognized that there were other theories of recovery of attorneys’ fees as a sanction post-

dismissal. Id. A few days later Blakemore’s Houston counsel simply cut and pasted

“inherent power” and “28 U.S.C. § 1927” into the now obsolete Rule 11 Motion and filed

it, even though these are entirely different grounds with different standards. This further

warrants sanctions against Blakemore and her counsel for attempting to “reverse engineer”

the Court’s Order (Doc. 34) to tease out some frivolous argument for sanctions.

       A. Inherent Power.

       The Court has inherent power to sanction a person for certain bad-faith conduct,

but because of the “very potency” of a court's inherent powers, the Court must exercise

them “with restraint and discretion.” Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991);

see In re First City Bancorporation, 282 F.3d 864, 867 (5th Cir. 2002). For this type of

sanction to apply, the Court must make a finding demonstrating that Dr. Hubbard or his

counsel subjectively acted with bad faith in some way in this litigation. See, e.g.,

Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1224–25 (11th Cir.2017)

(finding of subjective bad faith is required, unless attorney's conduct is so egregious that it

could only be committed in bad faith); Wilson v. Citigroup, 702 F.3d 720, 724 (2d Cir.

2012) (specific finding of bad faith required); Maguire Oil Co. v. City of Houston, 143 F.3d

205, 209 (5th Cir. 1998) (same).

       Here, Blakemore’s putative basis for sanctions under the Court’s inherent power is

that this entire suit was supposedly brought for an “improper purpose”. Doc. 36 at ¶ 1.




RESPONSE TO MOTION FOR SANCTIONS                                                             9
      Case 1:20-cv-00767-RP Document 37 Filed 08/20/21 Page 10 of 18




That “improper purpose” is supposedly because Dr. Hubbard wanted to use this and the

other libel suits as “leverage” to obtain a buyout of his tenured relationship with UT. The

only evidence supporting this claim is that, in 2009, Dr. Hubbard had a dispute with UT

over his treatment by UT and the Classics Department and requested a buyout to facilitate

his exit from UT. See Doc. 36-2. In other words, Blakemore would have the Court believe

that Hubbard hatched his scheme to file this suit against Blakemore in 2009, simply waiting

for the right moment where a student would defame him, which would give him the

opportunity to file a suit against a student to create the “leverage” he needed.

         But Blakemore’s conspiracy theory is belied by the evidence. First, Blakemore

unquestionably defamed Dr. Hubbard, falsely accusing him of advocating for violent child

rape and being a threat to the safety of UT students.19 Further, contrary to Blakemore’s

specious arguments in the Sanctions Motion, Dr. Hubbard never accused her in the

pleading of being part of the physical attack on his home, but rather as being responsible

for the libel that incited a mob to commit the attack. Doc. 1 at ¶ 6. This would turn out to

be truer than he ever imagined given that, as discussed above, Blakemore was friends with

the leader of the group responsible for the attack, knew of their propensity for violence,




         19
            Dr. Hubbard will not rehash the arguments he has previously raised in his MSJ briefing that
demonstrates, contrary to Blakemore’s pedestrian attempts to the contrary relying on overruled case law, that
the Flyer contains overt and/or implied assertions of fact and are thus actionable libel. See generally Docs.
9 and 31. Blakemore’s Sanctions Motion glosses over the most egregious aspects of Blakemore’s libel–that
she accused Dr. Hubbard of advocating for the commission of violent rape and crime against children—by
arguing that Dr. Hubbard allegedly “defended” certain person accused of being pedophiles in a letter written
by Dr. Hubbard after Blakemore published the Flyer. This is like arguing a criminal defense attorney
“advocates for child rape” because she might offer legal defense to an accused rapist. Moreover, Blakemore’s
argument that it is “true” that Dr. Hubbard is “heavily associated” with NAMBLA because one of his works
was republished by them is likewise ludicrous for the same reasons that, for example, Friedrich Nietzsche is
not “heavily associated with Nazis” simply because some of those organizations or adherents may republish
his books or endorse his writings. See, e.g., https://www.vox.com/2017/8/17/16140846/alt-right-nietzsche-
richard-spencer-nazism.



RESPONSE TO MOTION FOR SANCTIONS                                                                         10
     Case 1:20-cv-00767-RP Document 37 Filed 08/20/21 Page 11 of 18




and yet never reported her knowledge of these fact to the authorities and withheld them in

discovery.

        The idea that Dr. Hubbard brought this lawsuit for any other purpose than to

vindicate his reputation and to hold those accountable for the libelous Flyer and the violent

attack on his home is ludicrous. As the Court can see for itself, Dr. Hubbard had to be

escorted from his vandalized home by police with a violent mob—some of which

Blakemore knew, texted with, collaborated with, and then turned “informant” on to prevent

them from attacking president Fenves and likely embarrassing her father—that led him to

leave Austin and suffer intense mental anguish and shame.20 When Dr. Hubbard filed the

suit, he could not have known that Blakemore had discussed her libelous Flyer and Dr.

Hubbard’s threat of suit with Jim Davis and former President Fenves, creating the

appearance of a tacit endorsement by UT. These facts created a problem for UT, and it

was then—and only then—that any discussion of settlement with UT occurred that would

encompass the libel claims. See Ex. B. In fact, the fact that UT paid the large sum of

money it did to settle these claims shows the strength of the merit of the libel claims – not

their weakness.21 As the timing makes clear, it was the disastrous testimony from

Blakemore in her deposition potentially inculpating UT that led to the Settlement –

not the existence of the lawsuit itself that had already been pending for nearly a year.

        There is no evidence to support Blakemore’s specious claims that Dr. Hubbard

brought his claims for an improper purpose or without sufficient evidence. This is a

frivolous argument and should be rejected. But even if Dr. Hubbard did have some


        20
             See https://www.dropbox.com/sh/aaxjhtobtxqa2q0/AAA8LhSSIJ09dLQdWwJwHjcUa?dl=0.
        21
          See Ex. B (discussing the fact that Dr. Hubbard was paid much more than the statutory caps on
his EEOC claims, demonstrating that UT took monetary responsibility for Blakemore’s libel).



RESPONSE TO MOTION FOR SANCTIONS                                                                    11
     Case 1:20-cv-00767-RP Document 37 Filed 08/20/21 Page 12 of 18




subjective motive for suing Blakemore that also related to a desire to achieve a workout

with UT, as a matter law, he did not act with an improper purpose because his libel claims

had merit. Sanctions should not be imposed if the lawsuit is nonfrivolous on its face, even

if the signer's subjective intent was improper. See National Ass'n of Gov't Empls., Inc. v.

National Fed'n of Fed. Empls., 844 F.2d 216, 223 (5th Cir.1988); see also e.g., Sussman v.

Bank of Israel, 56 F.3d 450, 458–59 (2d Cir. 1995) (when plaintiffs presented objectively

reasonable claims, the intent of filing complaint to exert pressure on defendants through

negative publicity was not improper purpose).

       Accordingly, Blakemore’s frivolous “inherent power” argument should be rejected.

       B. 28 U.S.C. § 1927.

       The Court may require an attorney who multiplies the proceedings unreasonably

and vexatiously to pay the excess costs, expenses, and attorney fees incurred because of

the conduct. See 28 U.S.C. § 1927; Six v. Generations Fed. Credit Un., 891 F.3d 508, 520

(4th Cir. 2018); In re Schaefer Salt Recovery, Inc., 542 F.3d 90, 101 (3d Cir. 2008). Unlike

FRCP 11 sanctions, 28 U.S.C. § 1927 sanctions cover only the multiplication of

proceedings that prolong the litigation of a case; they do not cover the initial pleading

because proceedings cannot be multiplied until a case has been ongoing. Jensen v. Phillips

Screw Co., 546 F.3d 59, 65 (1st Cir. 2008); see Gust, Inc. v. AlphaCap Ventures, LLC, 905

F.3d 1321, 1328 (Fed. Cir. 2018); Peer v. Lewis, 606 F.3d 1306, 1314 (11th Cir.2010).

Sanctions under this rule are intended to compensate parties for their excess costs and

expenses. See Six, 891 F.3d at 520 (§ 1927 sanctions are compensatory, not punitive). The

imposition of attorney fees and costs under 28 U.S.C. § 1927 is reserved for egregious

behavior that violates recognized standards of litigation conduct. Baker Indus. v. Cerberus




RESPONSE TO MOTION FOR SANCTIONS                                                         12
      Case 1:20-cv-00767-RP Document 37 Filed 08/20/21 Page 13 of 18




Ltd., 764 F.2d 204, 208–09 (3d Cir.1985); see also United Stars Indus. v. Plastech

Engineered Prods., 525 F.3d 605, 610 (7th Cir. 2008) (§ 1927 sanctions set higher standard

than sanctions under FRCPs).

        Blakemore’s argument for why Mr. Sibley “vexatiously multiplied” the

proceedings in this case is nothing short of bizarre. According to Blakemore, he did not

sue enough defendants in this case and instead chose to sue them in separate lawsuits. In

other words, he “vexatiously multiplied proceedings” by failing to multiply proceedings in

this case and instead initiate separate lawsuits against separate defendants for separate

libelous publications about Dr. Hubbard. See Sanctions Motion at ¶ 5.

        Blakemore’s argument on this point is so bad, that it almost warrants no response.

By not including Green and Thomas in this case—and it is doubtful it would have even

been legally appropriate to do so given they each of the women were sued for publishing

different statements at different times over different media creating different sets of

operative facts—this necessarily reduced Blakemore’s litigation costs. There were less

answers to review, less disclosures, less paper in general. Blakemore provides absolutely

no explanation—because she cannot—of how failing to include other defendants in this

case was “vexatious” or caused her to incur additional fees.22

        But more importantly, as discussed above, the reason why the John Does were not

named as defendants in this case was because Blakemore and her counsel filed fraudulent

pleadings disclaiming any knowledge of who they were, even though Blakemore admitted



        22
            Section 1927 sanctions are also not available based on arguments alleging a waste of the Court’s
resources. See Blue v. U.S. Dept. of Army, 914 F.2d 525, 548 (4th Cir. 1990). However, as the Court can
determine from reviewing its own docket, there was no activity in the Green and Thomas cases other than
the initial scheduling conference. The only activity in this case—other than the initial scheduling
conference—was related to Blakemore’s frivolous MSJ and not any filing by Dr. Hubbard.



RESPONSE TO MOTION FOR SANCTIONS                                                                        13
      Case 1:20-cv-00767-RP Document 37 Filed 08/20/21 Page 14 of 18




in deposition that she knew who they were as soon as this suit was filed. Blakemore’s

Flyer purported to be from a group (suggesting more than one person) called “Students for

Safety” (“SFS”). Ex. A-2. But Blakemore was the only name identified on the Flyer. See

id. Therefore, these unknown persons were listed as John Does in the suit.23

        Rather than disclose the identities of these John Does early in the suit—while they

could be added within limitations—Blakemore’s counsel instead obstructed, filed frivolous

pleadings denying knowledge of the John Does, and contrived the now infamous “Sabbath”

email that was really just another lie to buy time to allow Blakemore to file her shoddy

MSJ in hopes of stopping Dr. Hubbard from discovering Allen Blakemore’s involvement

as well as the other members of SFS. This would have included Green. By the time

Blakemore coughed them up, limitations had already run on the Flyer, a fact that she was

aware of from discussions with her friends and counsel who appear responsible for telling

her not disclose the John Does identities.24

        Far from “vexatiously” multiply proceedings, Mr. Sibley attempted to simplify the

litigation and even potentially offer Blakemore a way out. Ex. A-1. Regrettably, Allen

Blakemore’s “Rambo” litigators in Houston were too tough for that and, instead, chose to

sandbag and trust their own abilities as First Amendment scholars with a specious MSJ.

Rather than name the John Does by the deadline to add parties and attempt to use tolling


        23
             Blakemore repeatedly trumpets statements from Dr. Hubbard to non-party Liv Yarrow
(“Yarrow”) wherein he suggests that she may be a “John Doe” in the suit based on his suspicions that may
have encouraged Blakemore. See Doc. 36-4. Dr. Hubbard is a non-lawyer who had grown tired of being
bullied and lied about. His statements regarding joining Yarrow are in response to Yarrow’s statements
criticizing Dr. Hubbard for suing Blakemore and informing her that if she was involved in the Flyer that she
could be a “John Doe”. See id. So what? Yarrow was never added as a party because no evidence
materialized she was involved in the Flyer. This caused no harm to Blakemore nor did the naming of the
John Does, which were never added to the suit. See Ex. A-9.
        24
            Ex. A-3 at 217:23-218:10; 281:9-282:18 (admitting that her counsel may have told her not to
disclose the existence of John Does).



RESPONSE TO MOTION FOR SANCTIONS                                                                        14
      Case 1:20-cv-00767-RP Document 37 Filed 08/20/21 Page 15 of 18




arguments to address the limitations issues, Mr. Sibley and his client decided not to add

more parties to the case—which would have included SFS members and Allen

Blakemore—so as not to escalate the controversy and “multiply proceedings”. See Ex. A-

9.

         For these reasons, Blakemore’s frivolous argument 28 U.S.C. § 1927 arguments

should be rejected.

         C. Blakemore’s Requested Relief Demonstrates Frivolity.

         Blakemore’s Sanctions Motion is nothing more than as an after-the-fact and knee-

jerk retaliation designed to punish Dr. Hubbard for succeeding on his claims. This is best

underscored by the relief Blakemore requests. Blakemore does not, as she is required to

do, attach testimony and attorneys’ fees statements demonstrating what fees she

supposedly incurred as result of any “bad faith” or “vexatiously multiplied” proceedings.

Rather, Blakemore requests disgorgement of the entirety of Dr. Hubbard’s settlement

amount from UT. Doc. 36 at ¶ 25. Blakemore cites no authority for her request, as there

is none that would justify it. This further demonstrates that the Sanctions Motion was

brought to harass Dr. Hubbard as it does not even purport to demonstrate what specific

harm Blakemore supposedly suffered in the form of attorneys’ fees.25

                                          III.     CONCLUSION

         The only sanctionable and vexatious multiplication of proceedings that has

occurred in this case is on behalf of Blakemore and her Houston counsel.                               They

purposefully withheld information on who was involved in the creation of the Flyer and



         25
            See Goodyear Tire & Rubber Co. v. Haeger, 137 S.Ct. 1178, 1186 (2017) (holding that sanctions
under inherent power must be limited to fees and costs attributable to alleged sanctionable conduct); Six, 891
F.3d at 520 (§ 1927 sanctions are only for specific excess fees/costs incurred because of vexatious conduct).



RESPONSE TO MOTION FOR SANCTIONS                                                                          15
     Case 1:20-cv-00767-RP Document 37 Filed 08/20/21 Page 16 of 18




filed fraudulent pleadings disclaiming knowledge of the identities of who else was

involved, even though Blakemore’s own statements reveal she knew their identities. In the

Sanctions Motion, they pretend that Dr. Hubbard frivolously accused Blakemore of being

personally involved in the attack on his house even though the Complaint only brings

claims for libel against Blakemore and the John Does, which Dr. Hubbard believed

provoked the mob attack. Blakemore’s Blakemore admitted in deposition that both her

and her attorneys understood that the John Does were those who were involved with the

Flyer – not the attack on the house.26 Therefore, they made knowingly false representations

in the Sanctions Motion.

       But even if Dr. Hubbard did accuse Blakemore of acting in concert with the violent

mob who attacked his home, he was right. Blakemore befriended them, informed them

about Dr. Hubbard, and staged her “protest” of Dr. Hubbard that same day the violent mob

stormed the class of another UT professor. She knew immediately upon learning of the

attack on Dr. Hubbard that it was them. Blakemore turned a violent mob onto Dr. Hubbard

through the Flyer. He was called a “pedophile” by multiple persons and peers. “But for”

Blakemore, Dr. Hubbard’s home would have never been attacked and he would likely still

be living in Austin.

       Despite her attempts to distance herself from the term in her deposition,

Blakemore’s private communications with her inner circle endorsed this defamation,

repeatedly referring to Dr. Hubbard as a “pedophile”. Once all of these revelations came

to light, UT took responsibility and made things right. However, as Blakemore disclosed

to friend via text message, “I f***ing hope this turns out with me beating a pedophile,


       26
            Ex. A-3 at 217:23-218:10; 281:9-282:18.



RESPONSE TO MOTION FOR SANCTIONS                                                        16
     Case 1:20-cv-00767-RP Document 37 Filed 08/20/21 Page 17 of 18




otherwise my rep is f****d”. The Blakemores simply cannot stand that Hubbard “won”

by being properly compensated for his injuries. Rather than take responsibility, or at least

go on with their lives in peace (being thankful that UT bought that peace), the Blakemores

have to “win” and have to preserve their “rep”. As a result, they filed their frivolous

Sanctions Motion to continue to harass Dr. Hubbard and cause him to incur fees.

       Blakemore’s frivolous Motion should be denied and the Court should consider sua

sponte whether to sanction Blakemore and her counsel for the misconduct outlined herein.


Dated: August 20, 2020.
                                              Respectfully submitted,

                                              CAMARA & SIBLEY LLP

                                              /s/ Joseph D. Sibley___________________
                                              Joseph D. Sibley
                                              State Bar No. 24047203
                                              sibley@camarasibley.com
                                              Camara & Sibley LLP
                                              1108 Lavaca St
                                              Suite 110263
                                              Austin, TX 78701
                                              Telephone: (713) 966-6789
                                              Fax: (713) 583-1131

                                              WEISBART SPRINGER HAYES LLP
                                              212 Lavaca Street, Suite 200
                                              Austin, Texas 78701
                                              512.652.5780
                                              512.682.2074 fax

                                              By:    /s/ Sherrard “Butch” Hayes
                                              Sherrard (Butch) Hayes
                                              State Bar No. 00784232
                                              shayes@wshllp.com
                                              Rachel O. Mathisen
                                              Texas Bar No. 24102255
                                              rmathisen@wshllp.com

                                              ATTORNEYS FOR PLAINTIFF


RESPONSE TO MOTION FOR SANCTIONS                                                         17
     Case 1:20-cv-00767-RP Document 37 Filed 08/20/21 Page 18 of 18




                             CERTIFICATE OF SERVICE

        This is to certify that on this the 20th day of August, 2021, a true and correct copy
of the above and foregoing instrument was properly forwarded to all counsel of record via
ECF.


                                      /s/ Joe Sibley________________________
                                      Joe Sibley




RESPONSE TO MOTION FOR SANCTIONS                                                          18
